Citation Nr: 1730673	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  06-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and as secondary to PTSD. 

4.  Entitlement to service connection for abdominal aortic aneurysm, to include as secondary to coronary artery disease (CAD).  

5.  Entitlement to service connection for sexual dysfunction, to include as secondary to PTSD.

6.  Entitlement to an increased disability rating for CAD, currently evaluated as 30 percent disabling prior to November 7, 2016, and as 60 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and August 2011 and March 2015 rating decisions by the RO in Des Moines, Iowa.  Jurisdiction of this case currently remains with the RO in Des Moines.  

Specifically, the Veteran's sexual dysfunction and hypertension claims were denied in the January 2006 rating decision.  The Board then denied these claims in a May 2008 decision.  However, in July 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (Joint Motion) filed by representatives for both parties and remanded these claims for additional development.  These claims were then remanded by the Board in July 2010, May 2014, and August 2015 for additional development which has since been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2011, the RO confirmed and continued the previous denial of entitlement to service connection for a back disability.  In May 2014, the Board denied the claim on the basis that no new and material evidence had been received.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).  However, in February 2015, the Court granted a Joint Motion filed by both parties and remanded the matter for additional development.  In a subsequent August 2015 decision, the Board reopened the claim and remanded the issue of entitlement to service connection for further development which has since been completed.  See Stegall, 11 Vet. App. at 271.

Finally, in March 2015, the RO denied the Veteran's gastrointestinal and abdominal aortic aneurysm claims, and continued the assignment of a 30 percent disability rating for CAD.  In a subsequent December 2016 rating decision, the Veteran was awarded a 60 percent disability rating for CAD, effective November 7, 2016.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the ratings as assigned, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in its prior May 2014 decision, it denied the Veteran's gastrointestinal claim and further found that no new and material evidence had been received to reopen the Veteran's abdominal aortic aneurysm claim.  The Veteran subsequently filed to reopen these claims in December 2014.  As such, the Veteran would typically be required to submit new and material evidence for the claims to be reopened.  See 38 C.F.R. § 3.156(a) (2016).  

However, during the course of this appeal, additional service treatment records (STRs) have been received which included findings that may be relevant to these claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider these claims on the merits.  

The Veteran's gastrointestinal, abdominal aortic aneurysm, and sexual dysfunction claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with hypertension and degenerative disc disease (DDD) of the lumbar spine.

2.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's hypertension and lumbar spine DDD were incurred in or are otherwise etiologically related to service.

3.  The most probative evidence of record also fails to demonstrate that it is at least as likely as not that the Veteran's hypertension is proximately due to or chronically aggravated by his service-connected PTSD.

4.  Prior to November 7, 2016, the Veteran's CAD did not result in more than one episode of acute congestive heart failure or a workload of greater than 3 METs but not greater than 5 METs.  

5.  Beginning November 7, 2016, the Veteran's CAD did not result in chronic congestive heart failure or a workload of 3 METs or less.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).

3.  Prior to November 7, 2016, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 7005 (2016).

4.  Beginning November 7, 2016, the criteria for a disability rating in excess of 60 percent for CAD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Service Connection Claims

The Board first turns to the Veteran's service connection claims.    

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Thus, the Board will analyze the evidence of record against the criteria set forth above.  The Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Hypertension

The Board first turns to the Veteran's hypertension claim.

At the outset, the Board finds competent evidence of a current disability.  The Veteran was diagnosed with hypertension during October 2010 and January 2015 VA examinations.  Said diagnosis is corroborated by the additional evidence of record, to include VA treatment records spanning April 2005 to January 2017.  Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of an in-service illness or event.  The Veteran's service treatment records (STRs) are entirely silent for reports of elevated blood pressure during service.  Further, the Veteran's entrance and exit examinations explicitly deny a history of high or low blood pressure.  In the total absence of evidence speaking to an in-service illness or event, the Board thus finds that the second Shedden element has not been met.  See also January 2015 VA examiner's opinion (noting the absence of complaints or a diagnosis of hypertension during service).  As such, analysis into a direct causal nexus between the Veteran's hypertension and service is rendered moot at this time.  

Nevertheless, the Veteran may still be entitled to disability benefits upon competent evidence that his hypertension was caused or aggravated by one of his service-connected disabilities.  Here, the Veteran has contended that his hypertension is causally related to his service-connected PTSD.   

There is one nexus opinion of record in this regard.  In January 2015, a VA examiner opined that it was less likely than not that the Veteran's hypertension was the result of, or aggravated by, any of his service-connected disabilities.  In doing so, the examiner articulated that the Veteran was diagnosed with, and demonstrates evidence to support, a diagnosis of essential hypertension.  As such, essential hypertension stands as the primary diagnosis, which is not considered secondary to some other underlying condition or etiology.  The Board affords significant probative value to this opinion, which is based upon a thorough review of the Veteran's STRs and an analysis of the nature of his hypertension.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Accordingly, the Board does not find that the Veteran's hypertension is causally related to his PTSD, such that secondary service connection has not been established in this case. 

Additionally, the Board briefly notes that hypertension qualifies as a chronic disease for which presumptive service connection may be available per the provisions of 38 C.F.R. § 3.307(a)(3), 3.309(a) (2016).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such a case, presumptive service connection is available if the disease came to manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 C.F.R. § 3.309(a) (2016).  However, the evidence of record does not support such a conclusion in this case.  Instead, the Veteran's medical records indicate that his hypertension onset in 1991, more than two decades following his exit from service.  See January 2015 VA examination.  Thus in the absence of evidence indicating that the Veteran's hypertension onset within one year of his separation from service, presumptive service connection is not available for this claim.  

As such, entitlement to service connection for hypertension is denied.  

Back Disability

The Board now turns to the Veteran's back claim.  

In doing so, the Board first finds competent evidence of a current disability.  The Veteran was diagnosed with DDD of the lumbar spine upon VA examination in July 2011.  Said diagnosis is corroborated by the additional evidence of record, to include an October 2005 VA x-ray demonstrating advanced multilevel lumbar degenerative disc changes.  Accordingly, the Board finds that the first Shedden element has been met.

However, the Board does not find competent evidence of an in-service injury or event.  The Veteran's STRs contain one isolated reference to back pain in November 1966.  No further reports regarding the existence of a back condition, or the treatment thereof, are present in the Veteran's STRs.  Further, both the Veteran's entrance and exit examinations denote normal spine evaluations.  As such, the Board does not find that the singular incident of back pain establishes an in-service injury or event sufficient to satisfy the second Shedden element.    

Even if the Board were to find that the November 1966 report qualifies as evidence of an in-service injury, the probative medical evidence of record does not support the finding of a causal nexus in this case.  

In this regard, the July 2011 VA examiner opined that the Veteran's lower back disability was less likely than not caused by or the result of his military service.  In doing so, the examiner noted that the Veteran's STRs contained one 1966 entry regarding back pain.  However, there were no other entries in the Veteran's service records indicative of an ongoing or chronic back condition, and the Veteran's exit examination noted no abnormalities or documentation of an ongoing condition.  As such, the examiner concluded that the 1966 entry reflected a temporary condition that responded to appropriate treatment and resolved.  Accordingly, the examiner found no indication that the Veteran's back condition onset during active military duty.  The Board affords significant probative value to this opinion, which is based upon a detailed review of the Veteran's service records and analysis of his current back disability.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  

Briefly, the Board notes that additional STRs were added to the Veteran's claims file in July 2016.  However, these records do not contain any additional references to an in-service back injury or the treatment thereof.  As such, the Board finds that the July 2011 VA examiner's opinion is adequate, and based upon a complete review of the Veteran's pertinent in-service treatment history.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative). 

The additional evidence of record, to include private treatment and Social Security Administration (SSA) records, do not contain an opinion regarding the etiology of the Veteran's back disability.  Instead, the only positive nexus opinion is that which is implicitly asserted by the Veteran in his request for disability benefits.  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding the etiology of her back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

As such, the Board defers to the July 2011 examiner's opinion in concluding that a causal nexus does not exist between the Veteran's current back disability and his military service.  As such, the service connection claim is denied.  

Increased Rating Claim

The Board now turns to the Veteran's increased rating claim.  He is currently in receipt of a 30 percent disability rating prior to November 7, 2016, and a 60 percent disability rating thereafter.  The rating period on appeal extends from December 23, 2013, one year prior to the date of the Veteran's claim, to the present. 38 C.F.R. 
§ 3.400 (o)(2) (2016).

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated under Diagnostic Code 7005, which establishes a 10 percent rating for a workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

Further, a note to this Diagnostic Code articulates that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2) (2016). 

An additional note provides that, if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104 (2016).

The Veteran presented for private emergency treatment in December 2014.  At that time, the Veteran was assigned a diagnosis of rhabdomyolysis, atrial fibrillation, and dehydration, classified as serious.  An echocardiogram taken at that time revealed a mildly dilated left atrium.  As such, the Veteran was released from treatment with instructions for a cardiac diet, activity as tolerated, and occupational and physical therapy.  He was also prescribed multiple medications at that time.  The Veteran's discharge diagnosis was listed as atrial fibrillation with rapid ventricular rate, with active problems including CAD.  The Veteran presented for additional treatment the day following his release, for renewed symptoms of dizziness, weakness, and a systolic blood pressure.  He was released two days later, with a final diagnosis of hypotension, presyncope, atrial fibrillation, and dementia.  

The Veteran underwent VA heart examination in March 2015.  At that time, the Veteran reported the use of aspirin to assist with managing his disability, and a history of percutaneous coronary interventions in 1991, 2000, and 2002.  No other hospitalizations were reported.  No myocardial infarction or congestive heart failure was indicated at that time.  Although a history of intermittent atrial fibrillation was reported, no incidents in the prior 12 months were reported.  The further conditions were explicitly denied: heart valve condition; infectious cardiac conditions; and pericardial adhesions.  Interview-based METs testing indicated that the Veteran denied experiencing symptoms with any level of physical activity.  However, the examiner noted that the Veteran's METs level limitation was due solely to his heart condition.  No functional impact was reported as a result of the Veteran's disability at that time.  

A May 2016 private treatment letter indicates that the Veteran was not experiencing chest pain at that time.  However, he did experience some shortness of breath with activity, although he was able to walk around his house.  Orthopnea, paroxysmal nocturnal dyspnea, and edema were explicitly denied, as was dizziness, lightheadedness, syncope, and palpitations.  Further, the Veteran tested positive for dyspnea on exertion, but negative for the following: chest pain; claudication; irregular heartbeat; leg swelling; near-syncope; orthopnea; palpitations; paroxysmal nocturnal dyspnea, and syncope.  He demonstrated regular rate and rhythm without murmur, rub, gallop, or click at that time.  An EKG conducted at that time demonstrated normal results.  

The Veteran next underwent VA heart examination in November 2016.  At that time, the Veteran reported the use of multiple medications to assist with managing his symptoms.  However, no hospitalizations were reported at that time.  Upon examination, the following conditions were denied: myocardial infarction; congestive heart failure; infectious cardiac conditions; and pericardial adhesions.  Although the Veteran presented with intermittent atrial fibrillation, no incidents were reported in the prior 12 months.  A mitral valve condition was also reported.  The examiner also noted evidence of a cardiac hypertrophy, but no evidence of cardiac dilation.

During examination, the Veteran presented with a heart rate of 58 beats per minute.  The rhythm was described as regular, with a not palpable point of maximum impact.  Heart sounds were also described as regular, with no jugular-venous distension.  Auscultation of the lungs was clear.  The dorsalis pedis and posterior tibial were both normal, with no evidence of a peripheral edema in the lower extremities.  Blood pressure was gauged as 134/86.  Further, the examiner noted the results of a 2014 echocardiogram as a left ventricular ejection fraction of 55 to 60 percent.  

Further, the examiner noted that exercise testing was "not without significant risk."  Instead, an interview-based METs test was conducted, during which symptoms of dyspnea and fatigue were reported.  As such, the examiner reported the results of the METs test as greater than 3 to 5 METs, as consistent with activities such as light yard work or brisk walking.  Said results were due solely to the Veteran's CAD.  As such, the Veteran experienced limited activity tolerance as a result of his disability.  

VA treatment records spanning the rating period on appeal further document the Veteran's history of CAD.  However, upon examination, the Veteran typically presented with no cardiac concerns, including chest pain, pressure, or recurring atrial fibrillation.  See, e.g., VA treatment records dated January 2015; July 2015; January 2016.  A history of dyspnea on exertion was occasionally reported, but a history of syncope was explicitly denied.  See, e.g., VA treatment records dated January 2016.  He continued the use of medication to assist with managing his symptoms throughout the majority of this period.  

Upon review of the above, the Board does not find that a disability rating in excess of 30 percent is warranted for the period prior to November 7, 2016.  Although the Veteran solicited private treatment on two occasions in December 2014, it would appear that said treatment was related to one ongoing health episode.  Said episode was not due solely to the Veteran's cardiac disability, but also to a combination of additional factors, including dehydration and rhabdomyolysis, a non-cardiac condition.  Further, an echocardiogram taken during this time demonstrated left ventricular ejection fraction of 55 to 60 percent.  The Veteran did not present with another cardiac episode during this timeframe, nor was the 2014 episode classified as acute congestive heart failure.  Instead, during VA examination in March 2015, the Veteran denied recent hospitalizations or episodes of congestive heart failure.  Similarly, episodes of atrial fibrillation in the prior year were denied, and the Veteran denied experiencing symptoms upon physical exertion.  In a subsequent May 2016 treatment letter, the Veteran's only current symptoms were noted as dyspnea and shortness of breath with certain activity.  Said symptoms were largely controlled with the use of medication during this time.  As such, the Board finds that the Veteran's disability picture for the period prior to November 7, 2016 is best embodied in the criteria for a 30 percent disability rating, such that an increased rating is not warranted.

Similarly, the Board does not find that a disability rating in excess of 60 percent is warranted for the period of November 7, 2016 to the present.  During VA examination in November 2016, the Veteran reported no episodes of heart failure or symptoms of atrial fibrillation in the prior 12 months.  Heart sounds and rhythm were classified as regular at that time.  The primary symptoms reported were dyspnea and fatigue.  Further, the VA examiner reported the results of the METs testing as greater than 3 to 5 METs, which is properly embodied in the criteria for a 60 percent disability rating.  Said disability picture is further demonstrated by ongoing VA treatment records during this time, which note the Veteran's history of dyspnea and use of medication, but rarely record the existence of additional symptoms.  As such, the Board finds that the Veteran's disability picture for the period of November 7, 2016 to the present is best embodied in the criteria for a 60 percent disability rating, such that an increased rating is not warranted.  

Additional Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a back disability is denied.

Prior to November 7, 2016, entitlement to a disability rating in excess of 30 percent for CAD is denied.

Beginning November 7, 2016, entitlement to a disability rating in excess of 60 percent for CAD is denied.

REMAND

The Board now turns to the Veteran's gastrointestinal, abdominal aortic aneurysm, and sexual dysfunction claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.

First, the Board notes that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) upon VA examination in November 2016.  Thereafter, the VA examiner opined that it was less likely than not that the Veteran's disability was proximately due to or aggravated by his service-connected PTSD.  See Allen, 7 Vet. App. at 439.  However, the VA examiner failed to provide an opinion as to whether the Veteran's GERD was directly linked to his military service.  As such, a remand is now warranted to allow for such an opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, the Veteran's abdominal aortic aneurysm was assessed during October 2010 and December 2011 VA examinations.  However, neither VA examiner provided an opinion regarding the etiology of the Veteran's disability, to include on a direct or secondary basis.  As such, the Board finds that a new VA examination is warranted such that a nexus opinion may be obtained.  Id.; see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Finally, the Board notes that the Veteran's sexual dysfunction claim was evaluated during VA examinations in January 2015 and December 2016.  Although both examiners asserted negative nexus opinions, they also opined that the Veteran's current disability was likely related to his aortic aneurysm repair in 2003.  As such,
determination of the Veteran's abdominal aortic aneurysm claim will directly impact the Veteran's sexual dysfunction claim, such that the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  As such, remand of the abdominal aortic aneurysm claim necessitates remand of the sexual dysfunction claim, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for new VA examinations to assess the current nature and etiology of the claimed gastrointestinal, abdominal aortic aneurysm, and sexual dysfunction disabilities.  The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner(s) should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

The examiner(s) must indicate the following:

a.  Identify any gastrointestinal, abdominal aortic aneurysm, and sexual dysfunction disabilities that have existed in the Veteran throughout the pendency of this appeal.

b.  For each diagnosed disability, opine whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service? 

c.  Additionally, for each diagnosed disability, opine whether it is it at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the Veteran's service-connected disabilities (to include PTSD, CAD, or tinnitus) or the treatment thereof?   

d.  Finally, for any diagnosed sexual dysfunction, indicate whether the disability was caused or aggravated by the Veteran's abdominal aortic aneurysm (to include 2003 surgery) or the treatment thereof?   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

Further, the examiner(s) must explicitly address the series of articles provided by the Veteran which tend to indicate a link between his non- and service-connected disabilities.  

2.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


